Citation Nr: 1336537	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-37 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The case was before the Board in June 2011, and the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Veteran was afforded a VA examination in October 2011 for his migraines and private treatment records were obtained and associated with the claims file.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  Prior to October 5, 2011 the Veteran's migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  As of October 5, 2011 the Veteran's migraine headaches are manifested by prostrating attacks occurring on average once a month over the previous several months.


CONCLUSIONS OF LAW

1.  Prior to October 5, 2011 the criteria for an initial evaluation in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

2.  As of October 5, 2011 the criteria for an evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Prior to the initial rating decision in this matter, the Veteran was informed of all five elements of service connection, given examples of the types of evidence he could submit in support of his claim, and provided notice of his and VA's respective responsibilities for obtaining such evidence.  Therefore, the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in October 2011 to determine the severity of his migraine headaches.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his migraine headaches should be rated higher than 30 percent disabling.  For the reasons discussed below, the Board finds that prior to October 5, 2011 the Veteran is entitled to an initial evaluation of 50 percent, but no higher, for his migraine headaches.  As of October 5, 2011 a 30 percent evaluation is appropriate.

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent disability evaluation.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability evaluation.

The Veteran was afforded a VA examination in March 2006, prior to separation from service.  He reported steady headaches with sensitivity to light and noise.  When his headaches occurred he stayed in bed.  The attacks came monthly and could last 12 hours.  He used bed rest and over the counter pain medication to help with the symptoms.  He was diagnosed with tension headaches.

At his August 2007 VA examination the Veteran reported headaches which occurred 4-6 times a month and lasted anywhere from 12-48 hours.  There were mainly in the frontal area and behind his eyes and were described as sharp and steady.  He was taking prescription medication, which helped sometimes.  His headaches were getting worse in that they were becoming more frequent and had associated nausea and vomiting.  

Although the Veteran was working full time, he reported having flexible hours to determine how and when he could work during his headaches.  He reported prostrating headaches approximately 4 times a month which prohibited him from driving.

At the Veteran's most recent October 2011 VA examination he reported that his migraine headaches had decreased in frequency and had improved over the past 3 years as a result of limiting and controlling triggering factors.  He reported headaches once every 2 weeks instead of 4-8 headaches every two weeks.  His headaches were prostrating about once a month for the past 6 months compared to prostrating headaches occurring once a week.  

He was using over the counter headache medication, cold compresses, and a dark quiet room to help with the symptoms of migraine headaches.  He stopped his prescription medication a year earlier because the side effects interfered with his job.  He reported sensitivity to light and sound, bilateral ear fullness, and pounding when he experienced headaches.  

The Veteran's headaches impacted his ability to work in that during prostrating attacks he had to rest in a dark and quiet room at home or at work and delay certain job duties.  

In his September 2006 notice of disagreement the Veteran reported that his migraines occurred more than twice a month.  He described them as prostrating in nature and making him physically ill.  He was taking prescription medication to help with the symptoms, but reported if he did not take it soon enough he had to go to bed because he could not function.  In his October 2007 VA Form 9 the Veteran reiterated that he experienced prostrating headaches which had increased in number and severity.

In reviewing all the evidence of record, the Board finds that a 50 percent evaluation is appropriate for the period prior to October 5, 2011 as the evidence revealed that the Veteran's symptoms most closely showed severe migraine headaches.  The Veteran submitted statements attesting to his prostrating headaches.  He also indicated that his work was flexible which allowed him to lay down when he experienced these headaches.  Although he was working full time prior to October 5, 2011 the Board will afford the Veteran the benefit of the doubt and assign a 50 percent evaluation for very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.

However, as of October 5, 2011, the Veteran's most recent VA examination, a 30 percent evaluation is warranted for the Veteran's moderate symptoms of migraine headaches.  The Veteran stated that his headaches had decreased in frequency and had actually improved over the past 3 years.  He had prostrating headaches occurring approximately once a month.  In looking at the symptoms provided by the Veteran, he meets the criteria for a 30 percent evaluation.  As of October 5, 2011 a higher evaluation is not warranted at the evidence does not reveal very frequent completely prostrating attacks productive of severe economic inadaptability.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that warrants the assignment of the ratings discussed above.  See 38 C.F.R. § 4.7.

The Board has also considered whether a separate and/or higher rating may be assigned for the Veteran's migraine headaches.  However, there is no evidence that the Veteran's migraine headaches would be better classified under a different diagnostic code in 38 C.F.R. § 4.124a as he has not been diagnosed with a tic or other disability which is related to his headaches.

In addition to the medical evidence, the Board has considered the statements and testimony of the Veteran in support of his claim.  See e.g., September 2006 notice of disagreement; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 38 C.F.R. § 3.159(a)(2).

For the reasons discussed above, prior to October 5, 2011 the Veteran is entitled to a 50 percent initial evaluation, but no higher, for his migraine headaches.  As of October 5, 2011 the Veteran is not entitled to an evaluation in excess of 30 percent for his migraine headaches.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Veteran's migraine headaches are appropriately evaluated.  His primary symptoms are pain, nausea, and vomiting.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected migraine headaches is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Prior to October 5, 2011 an initial evaluation of 50 percent, but no higher, for migraine headaches is granted, subject to the applicable regulatory provisions governing payment of monetary awards.

As of October 5, 2011 entitlement to an evaluation in excess of 30 percent is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


